'PER CURIAM.
In this appeal the defendant/appellant maintains that the habitual offender statute, Florida Statute § 775.084, 1977, is unconstitutional. The constitutional attack was urged before the trial court and the trial court specifically upheld the constitutionality of the statute. Florida Constitution Article V, Section 3(b)(1) specifically provides that appeals may be taken directly to the Florida Supreme Court from decisions of trial courts initially and directly passing upon the constitutionality of a state statute. To the same effect is Florida Rules of Appellate Procedure 9.030(a)(l)(A)(ii).
It, therefore, appears that the trial court herein initially passed upon the constitutional validity in question and that jurisdiction of this matter is properly within the Florida Supreme Court. See In re Estate of Brown, 114 So.2d 522 (Fla. 2d DCA 1959), 117 So.2d 478 (Fla.1960), and Smith v. Martin, 186 So.2d 16 (Fla.1966). .Therefore, in accordance with Fla.R.App.P. 9.040(b), jurisdiction of this matter is hereby transferred to the Florida Supreme Court. The Clerk of this Court shall transfer all papers filed herein to the Florida Supreme Court and said transfer shall be effected ten days from the date of this opinion.
MOORE and BERANEK, JJ., and FAR-RINGTON, OTIS, Associate Judge, concur.